                  Case 4:19-cr-00004-BRW Document 4 Filed 05/03/21 Page 1 of 5



                                             UNITED STATES DISTRICT COURT
                                             EASTEN DISTRICT OF ARKANSAS
                                                   CENTRAL DIVISION

          United States of America                                 )
                               Plaintiff                           )
                                                                   )
          vs.                                                      )   No. 4:19CR00004-001
                                                                   )
          John Earle Searcy, III                                   )
                                    Defendant                      )
                                                                   )
          Homebound Medical                                        )
                                    Garnishee                      )

                                    AGREED FINAL ORDER IN GARNISHMENT

                 The parties, the United States of America, plaintiff; the judgment defendant, John E.

          Searcy, III; and the Garnishee defendant, Homebound Medical, 358 Highway 5 No., Mountain

          Home, AR 72653, agree and stipulate as follows:

                 1.      The judgment defendant's name is John Earle Searcy, III. His Social Security

         Number is xxx-xx-6184, and his last known address is: 300 Highland Street, Apt.3, Calico Rock,

         Arkansas 72519.

                 2.      A Judgment was entered against the judgment defendant, John E. Searcy, in this

         action in the amount of $70,630.40, and post-judgment i:nterest if so ordered. The total balance

         due on the Judgment is $65,469.74 as of March 29, 2021.

                 3.     Th~ Garnishee defendant, Homebound Medical, has in its possession, custody or

         control, property of the judgment defendant in the form of wages paid to the judgment defendant,

         John E. Searcy, III.

                4.      The judgment defendant, John E. Searcy, III, waives service of an application for

         a writ of continuing garnishment pursuant to § 3205 of the Federal Debt Collection Procedures

         Act of 1990, 28 U.S.C. § 3205, and further waives his right to a hearing under § 3205 and any




- - - - - - -- -· - - -         -   - ... . . --   ---   ·-   --       -   ---------
         Case 4:19-cr-00004-BRW Document 4 Filed 05/03/21 Page 2 of 5



 other process to which the judgment defendant may be entitled under the Federal Debt Collection

 Procedures Act of 1990.

         5.      The Garnishee defendant, Homebound Medical, waives service of an application

for a writ of continuing garnishment pursuant to § 3205 of the Federal Debt Collection

Procedures Act of 1990, 28. U.S.C. § 3205 and further waives its rights to answer and be heard

in this matter and waives any other process to which the Garnishee defendant may be entitled

under the Federal Debt Collection Procedures Act of 1990.

         6.      The judgment defendant, John E. Searcy, III, agrees and stipulates that his wages

are subject to garnishment under§ 3205 of the Federal Debt Collection Act, 28 U.S.C. § 3205

and expressly agrees and stipulates that the entry of a Final Order in Garnishment is proper.

        7.       The parties therefore agree and stipulate to the entry of a final order in

garnishment against the non-exempt wages of the judgment defendant, John E. Searcy, III. It is

expressly agreed and stipulated to, by the parties, that the Garnishee defendant, Homebound

Medical, shall pay into the hands of the United States District Clerk's Office, fifteen percent

(15%) of judgment defendant's disposable earnings. To calculate disposable earnings, subtract

the following from wages, commissions, and income:

                a.      Federal Income Tax
                b.      Federal Social Security Tax;
                c.      Arkansas Income Tax;

        8.      The parties further agree and stipulate that these sums are to be applied upon the

judgment rendered in this cause in the sum of $70,630.40, upon which there is an unpaid balance

of $65,469.74 as of March 29, 2021. These deductions are to continue until the unpaid balance

is fully paid and satisfied.




- - - - - - -----··-·- ·--·                 ---- ·-      ~--- - - - - - - --·----· -          - - ----·   -~-·-·· -
                    Case 4:19-cr-00004-BRW Document 4 Filed 05/03/21 Page 3 of 5



            Copies to:

            Stacey E. McCord
            Assistant United States Attorney
            United States Attorney's Office
            P.O. Box 1229
            Little Rock, AR 72203

            John Earle Searcy, III
            Judgment Defendant
            300 Highland Street, Apt. 3
            Calico Rock, AR 72519

            Homebound Medical
            Garnishee
            358 Highway 5 North
            Mountain Home, AR 72653




-   - - - - - - - - ~ - - - - - - - - - - - - ------·
         Case 4:19-cr-00004-BRW Document 4 Filed 05/03/21 Page 4 of 5



        Checks or money orders should reflect account number 4: l 9CR0004-001 be made

payable to:

               U.S. District Clerk

        and mailed to:

               U.S. District Courthouse
               600 W. Capitol Avenue, Suite A149
               Little Rock, AR 72201

        9.     This order shall take effect after all prior orders in garnishment have been

satisfied.

                                                Respectfully submitted,
                                                Jonathan D. Ross
                                                Acting United States Attorney



                                  By:           Sta~
                                                Assistant United States Attorney




                                               Homebound Medical, Garnishee
                                               Lynette Fleming, Human Resources



APPROVED AND SO ORDERED this                                           day of ~                  ' 2021.
                                                                                                   -

                                               B
                                               ~4ilffl/h@q
                                               United States District Court




  - - - - - - - - -·-     ------···-·-   -----····- ---······-·   ··•·- -   --   - - - · ------ ----·----   - - ----- ~----·--
     !. "   •   I   I

APR/19/2021/MON 13: 11
                          Case
                          • • ~     :      ...
                               4:19-cr-00004-BRW Document 4 Filed 05/03/21 Page 5 of 5
                                       Home Bound Medical              FAX No. 870-424-2223                      P. 006




                        Checks or money orders should reflect account number 4:19CR0004-001 be made

            payable to:

                                  U.S. District Clerk

                        and mailed to:

                                  U.S. District Courthouse
                                  600 W. Capitol Avenue, Suite A149
                                  Little Rock, AR 72201

                    9.            Tbis order shall take effect after all prior orders in garnishment have been

            satisfied.

                                                         Respectfully submitted,
                                                         Jonathan D. Ross
                                                         Acting United States Attorney


                                                 By:
                                                          5.                 -
                                                         Stac~                       -
                                                         Assistant United States Attorney



                                                        John E. Searcy, III
                                                        Ju    ent Defendant




                                                               ound Medical, Garnishee
                                                        Lynette Fleming, Hwnan Resources



            APPROVED AND SO ORDERED this - ~- ~-\>-                    day of., ~        . , 2021.




                                                        lif!li o~I£~
                                                        United States District Court
                                                                                                     ~
